 
Exhibit 10.1


AMERICAN STANDARD ENERGY CORP.
AUDIT COMMITTEE CHARTER


February 3, 2011


Purpose
 
The primary function of the Audit Committee (the “Committee”) is to assist the
Board of Directors of American Standard Energy Corp. (the “Company”) in
fulfilling its oversight responsibilities by reviewing the financial information
which will be provided to shareholders and others, the systems of internal
control which management and the Board of Directors have established, and the
Company’s audit and financial reporting process.


The function of the Committee is to provide oversight; it is the responsibility
of the Company’s management to maintain appropriate systems for accounting and
internal control, and it is the responsibility of the Company’s independent
auditors to plan and carry out a proper audit. The independent auditors are
ultimately accountable to the Board of Directors and the Committee, as
representatives of the Company’s shareholders. The Committee has the sole
authority to select, evaluate, and, where appropriate, replace the independent
auditors.


The Committee members are not acting as professional accountants or auditors,
and their functions are not intended to duplicate or substitute for the
activities of management and the independent auditors. The Committee serves a
Board-level oversight role in which it provides advice, counsel and direction to
management and the independent auditors on the basis of information it receives,
discussions with the accountants and the experience of the Committee’s members
in business, financial and accounting matters.


Committee Composition


Number and Appointment. The Committee shall be comprised of three or more
directors, who shall be appointed annually and subject to removal at any time,
by the Board of Directors.


Independence. Each Committee member shall meet the independence requirements set
out by (a) the applicable listing standards of the securities exchange,
securities association, SRO or stock market on which the Company’s securities
are quoted or listed for trading (the “Stock Market”) and (b) the rules and
regulations of the Securities and Exchange Commission (“SEC”). No member of the
Audit Committee shall receive any compensation from the Company other than his
or her Directors’ fees, benefits and expense reimbursement.


Financial Literacy. Each Committee member shall be financially literate, having
a basic understanding and knowledge about financial and auditing matters,
financial controls and reporting, and must be able to read and understand
financial statements. At least one Committee member shall also have accounting
or related financial management expertise to qualify as a “financial expert” (as
defined by the SEC or applicable Stock Market requirements).
 
 
 

--------------------------------------------------------------------------------

 
 
Authority


By majority vote of the Committee, the Committee shall have sole authority to
appoint, determine funding for, and oversee the Company’s independent auditors.
The Committee has the authority to investigate any activity of the Company
within its scope of responsibilities, and shall have unrestricted access to
members of management and all information relevant to its responsibilities. All
employees are directed to cooperate as requested by members of the Committee.
The Committee is empowered to retain persons having special competence as
necessary to assist the Committee in fulfilling its responsibility, including
engaging independent counsel or other advisors.


Specific Responsibilities and Duties
 
To fulfill its responsibilities the Committee shall do the following, which is
not intended to be an exhaustive list, and the Committee shall take such other
action as it determines reasonable, necessary or appropriate to carry out the
purposes of the Committee:


Relationship with Independent Auditors. The Committee shall bear primary
responsibility for overseeing the Company’s relationship with its independent
auditors. In carrying out this responsibility, the Committee shall:


 
·
retain and terminate, if appropriate, the Company’s independent auditors in
consultation with the full Board of Directors;

 
 
·
review the scope and extent of audit services to be provided, including the
engagement letter, prior to the annual audit, and review and pre-approve all
audit fees to be charged by the independent auditors;

 
 
·
review the independent auditors’ annual written statement pursuant to
Independence Standards Board Standard No. 1, outlining any relationships that
may impact their independence or objectivity;

 
 
·
review and pre-approve any additional or permitted non-audit services to be
provided by the independent auditors;

 
 
·
enable direct communication between the independent auditors and the Committee
at all times, and instruct the independent auditors to report directly to the
Committee any serious difficulties or disputes with management;

 
 
·
review with management and the independent auditors the financial statements and
disclosures to be included in the Company’s annual or quarterly reports to be
filed with the SEC prior to filing;

 
 
·
obtain and review a report by the Company’s independent auditors describing the
independent auditor firm’s internal quality-control procedures, review any
material issues raised by the most recent internal quality-control review, or
peer review, of the firm, or by any inquiry or investigation by governmental or
professional authorities, and any steps taken to deal with any such issues, and
(assess the auditors’ independence) all relationships between the independent
auditors and the Company;

 
 
·
review the audit process with management and the independent auditors, upon
completion of their annual audit, to discuss, identify or evaluate: (i) the
cooperation received by the independent auditors from management, including
access to all requested information; (ii) any instances where management has
obtained “second opinions” from other external auditors; (iii) any disagreements
with management that, if not satisfactorily resolved, would have caused the
auditors to modify their report on the financial statements; (iv) management’s
comments regarding the audit; (v) any restrictions placed by management on the
scope of the audit, and (vi) any other matters the Committee deems appropriate;

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
inquire of management and the Company’s independent auditors concerning any
deficiencies in the Company’s policies and procedures that could adversely
affect the adequacy of internal controls and the financial reporting process and
review the timeliness and reasonableness of proposed corrective actions;

 
 
·
monitor such action;

 
 
·
discuss with the Company’s independent auditors the results and findings of any
PCAOB audits or other investigations with respect to such independent auditor
firm, and the Committee may request the Company’s independent auditors provide
the Committee with a copy of any such findings;

 
 
·
meet periodically with the independent auditors in private session (without the
participation of management); and

 
 
·
prepare and approve the Committee’s report included in the proxy statement for
the Company’s annual meeting of shareholders, and such other reports as may from
time to time be necessary or appropriate.



Financial Reporting Process. The Committee shall monitor the preparation by
management of the Company’s quarterly and annual external financial reports. In
carrying out this responsibility, the Committee shall:


 
·
review periodically, with management, the Company’s internal accountants and the
independent auditors, the adequacy of the Company’s accounting and financial
personnel and any relevant recommendations concerning internal controls,
accounting principles, and accounting/reporting systems;

 
 
·
review the effect of any important new pronouncements of the accounting
profession and other regulatory bodies on the Company’s accounting and reporting
policies, and consider and approve, if appropriate, changes to the Company’s
accounting principles and practices proposed by management;

 
 
·
review the accounting and reporting treatment of any significant transactions
outside the Company’s ordinary operations;

 
 
·
discuss with the independent auditors any significant changes in auditing
standards or their audit scope;

 
 
·
ensure that any concerns or complaints received by the Company regarding its
accounting, internal control, or auditing matters are addressed; and

 
 
·
review the internal accounting department’s staffing, budget and
responsibilities, and enable direct communication between the Committee and the
Chief Financial Officer and any member of the internal accounting department at
any time, as needed, to address concerns.



Risk Management. The Committee shall also:


 
·
identify key areas of risk in the Company’s external environment;

 
 
·
identify key areas of risk in the Company’s internal environment, both insurable
and uninsurable;

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
review management’s policies and programs to deal with insurable risk;

 
 
·
review management’s practices vis-à-vis identified uninsurable risks;

 
 
·
identify those in senior management whose responsibility it is to manage
insurable risks and get semi-annual reports from him/her with respect to
coverage; and

 
 
·
monitor through the CEO, President or other officer uninsurable risks quarterly.



Legal Compliance/General. The Committee shall also:


 
·
establish a procedure for the confidential and anonymous submission of
complaints and concerns by Company employees to the Committee relating to
accounting, internal controls or auditing matters, and ensure that any
complaints received by the Company or the Committee regarding accounting,
internal control or auditing matters are addressed by management;

 
 
·
review periodically with management and the Board of Directors any legal and
regulatory matters that may have a material impact on the Company’s financial
statements, compliance policies, and compliance programs;

 
 
·
review with management the Company’s systems to monitor compliance with
applicable legal requirements;

 
 
·
review and approve or ratify all significant related party transactions and
potential conflict of interest situations;

 
 
·
review significant cases of misconduct or fraud; and

 
 
·
review any inquiries related to accounting or financial reporting matters
received from the SEC or other agencies, and management’s response thereto.



Meetings
 
The Committee shall meet at least four times per year, and may hold additional
meetings as often as may be necessary or appropriate, in the discretion of the
Chairperson of the Committee. The Chairperson of the Committee may communicate
with the independent auditors to review the agenda and solicit input on any
additional topics that should be covered. Meeting may be held in person or
telephonically.
 
Attendance


Members of the Committee are expected to use all reasonable efforts to attend
each meeting. As necessary or desirable, the Chairperson may request that
members of management, the internal accounting department, or representatives of
the independent auditors be present at meetings of the Committee.


Minutes


Minutes of each meeting shall be prepared under the direction of the Chairperson
of the Committee and circulated to Committee members for review and approval and
then circulated to the directors who are not members of the Committee. Copies
are to be made available to the Company’s independent auditors and lawyers upon
request.
 
 
 

--------------------------------------------------------------------------------

 

 
This Charter is intended to provide a set of guidelines for the effective
functioning of the Committee. Accordingly, the Committee will review and
reassess the adequacy of this Charter. The Committee may modify or amend this
Charter and the authority and responsibilities of the Committee as necessary at
any time.
 
 
 

--------------------------------------------------------------------------------

 
 